HATHAWAY, Judge,
dissenting.
The hospital governing board’s requirement of medical malpractice insurance from medical staff members appears to benefit (1) the patients served by the hospital (in the quality of care through avoidance of defensive medical practice and through financial responsibility of the practitioners); (2) the medical staff in that their practice is from a common footing with reference to potential liability risk; and (3) the fiscal integrity of the hospital corporation. Appellant has not established that insurance is unavailable to him, nor do I believe he has shown legitimate reason for his exemption from the medical bylaws. The hospital’s policy conforms to the test set forth in Peterson v. Tucson General Hosp. Inc., 114 Ariz.App. 66, 559 P.2d 186 (1976) because the hospital “. . . reached its decision by the application of a reasonable standard, i. e. one that comports with the legitimate goals of the hospital and the rights of the individual and the public . . . .” 559 P.2d at 191.
*421I believe the insurance requirement is in keeping with the grave responsibilities assumed by the hospital. Tucson Medical Center, Inc. v. Misevch, 113 Ariz. 34, 545 P.2d 958 (1976); Beeck v. Tucson General Hospital, 18 Ariz.App. 165, 500 P.2d 1153 (1972). I would affirm.